Exhibit 10.61

QLIK TECHNOLOGIES INC.

AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN

(as amended and restated effective March 29, 2016 (the “Effective Date”))

This Amended and Restated Executive Severance Plan (the “Plan”) applies to
certain executives of Qlik Technologies Inc. and its affiliates (the “Company”)
who are selected to participate (collectively, the “Executives”) and who meet
certain eligibility requirements. Terms not otherwise defined in the text are
defined below or in Appendix A of the Plan. As of the Effective Date, this Plan
supersedes in all respects the prior version of the Executive Severance Plan.

Plan Rules.

The Plan is subject to the Administrative Rules set forth on Appendix A hereto,
which Appendix forms a part of the Plan.

Eligibility.

This Plan makes severance benefits available only to Executives who are
determined by the Administrator to be eligible for such benefits pursuant to the
terms of the Plan. “Eligible Executives” are defined as Executives who meet the
following criteria:

 

  •   The Executive is named on Exhibit 1 hereto as a Tier 1, Tier 2 or Tier 3
Executive;

 

  •   The Executive experiences a Covered Termination;

 

  •   The Executive executes and does not revoke a customary general release of
claims in favor of the Company substantially in the form attached hereto as
Exhibit 2 (the “Release”) upon or immediately following the Covered Termination,
with such Release becoming effective in accordance with its terms no later than
60 days following the Covered Termination (the “Release Deadline”); and

 

  •   The Executive has entered into the Company’s standard agreement relating
to confidentiality, non-competition (where permissible under applicable law),
non-solicitation, and non-interference (the “Restrictive Covenants”).

Change in Control Severance Payments and Benefits.

If an Executive experiences a Covered Termination during the 12 month period
immediately following a Change in Control, then subject to the terms of the
Plan, the Company will pay or provide the Eligible Executive with:

 

  •   Base salary continuation following the Covered Termination for a period
of:

 

  •   18 months immediately following termination for Tier 1 Executives;

 

  •   12 months following termination for Tier 2 Executives; and

 

  •   6 months immediately following termination for Tier 3 Executives;

 

1



--------------------------------------------------------------------------------

  •   A payment equal to a percentage (specified below) of the Eligible
Executive’s target annual bonus for the year in which the Covered Termination
occurs:

 

  •   150% for Tier 1 Executives;

 

  •   100% for Tier 2 Executives; and

 

  •   50% for Tier 3 Executives;

 

  •   Payment by the Company of COBRA premiums for continued coverage under the
Company’s health, dental and vision plans for a period (specified below)
immediately following termination for the Eligible Executive and his or her
dependents; provided that the Eligible Executive timely elects continued
coverage under COBRA and further provided that that no such COBRA payments are
required to be made following the time the Eligible Executive obtains welfare
plan coverage from a subsequent employer;

 

  •   18 months for Tier 1 Executives;

 

  •   12 months for Tier 2 Executives;

 

  •   6 months for Tier 3 Executives; and

 

  •   The vesting of each of the Eligible Executive’s then-outstanding and
unvested Equity Awards shall accelerate so that each such award becomes fully
vested and exercisable, as the case may be. Performance-based vesting milestones
applicable to any such Equity Awards will be deemed achieved at the target level
of performance.

Payment Timing.

The salary continuation payments above shall be paid in installments on the
Company’s regularly scheduled payroll periods following the Covered Termination,
and any installment payments that, in the absence of the requirement of the
Release, would have been paid between the Covered Termination and the
effectiveness of the Release shall be made together with the first installment
payment that occurs following the effectiveness of the Release, such that the
duration of payments will not be affected by the timing of the effectiveness of
the Release. Annual bonus based amount(s) shall be paid in a lump sum as soon as
practicable following the effectiveness of the Release, but in no event later
than March 15th following the year of the Covered Termination. In no event shall
any Plan benefit (including the acceleration of Equity Awards) be provided prior
to the effectiveness of the Release. The payment timing set forth in this
section shall be subject in all respect to the provisions of the paragraph set
forth below entitled “Tax Matters.”

Certain Reductions.

The Administrator shall have the authority to reduce an Eligible Executive’s
severance payments or benefits, in whole or in part, to the extent that an
Eligible Executive is entitled to a corresponding severance payment or benefit
(including pay in lieu of notice), in connection with the Eligible Executive’s
termination of employment pursuant to (i) any applicable legal requirement,
“garden leave,” or similar period mandated under the employment laws in the
jurisdiction where the Eligible Executive is providing services; or (ii) a
written employment or severance agreement with the Company. Any reduction
pursuant to the preceding sentence shall be done upon a benefit by benefit basis
(i.e., the provision of one type of severance payment or benefit shall not
permit the reduction of a different type of severance

 

2



--------------------------------------------------------------------------------

payment or benefit under the Plan). This Plan shall not supersede any
individually negotiated and signed employment contract or agreement between an
Eligible Executive and the Company or a subsidiary, and any Eligible Executive’s
severance benefit shall be governed by the terms of such individually negotiated
employment contract or agreement, and shall be governed by this Plan only to the
extent that the foregoing reduction does not eliminate all payments and benefits
under this Plan. Notwithstanding the preceding sentence, to the extent that an
Eligible Executive is eligible for a pro-rata annual bonus or accelerated equity
vesting under such an individually negotiated and signed employment contract or
agreement and such bonus or equity vesting is contingent upon attainment of
performance goals following termination of the Eligible Executive’s employment,
the provisions of this Plan (providing for payout at the based on deemed
achievement at the target level of performance) shall, subject to the consent of
the Eligible Executive (which will be provided to the Eligible Executive by the
Administrator) supersede the provisions of the individually negotiated and
signed employment contract or agreement.

Termination of Benefits.

An Eligible Executive’s right to receive benefits under this Plan shall
terminate immediately if, at any time prior to or during the period for which
the Eligible Executive is receiving benefits hereunder, the Eligible Executive
fails to comply with the Restrictive Covenants and, in the event that an
Eligible Executive fails to comply with the Restrictive Covenants during the
period in which the Eligible Executive is receiving benefits hereunder, the
Company may require the Eligible Executive to repay to the Company the amount of
payments and benefits previously provided hereunder.

Parachute Payments.

Except as otherwise provided in an agreement between an Eligible Executive and
the Company, if any payment or benefit the Eligible Executive would receive in
connection with a Change in Control from the Company or otherwise (collectively
the “Payments”) would (i) constitute a “parachute payment” within the meaning of
Code Section 280G, and (ii) but for this sentence, be subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”), then the amount payable
pursuant to this Plan shall be reduced, if necessary, so that such Payments
shall be equal to the Reduced Amount. The “Reduced Amount” shall be either
(x) the largest portion of the Payments that would result in no portion of the
Payments being subject to the Excise Tax, or (y) the largest portion, up to and
including the total, of the Payments, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Executive’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payments equal the Reduced Amount, any
reduction shall be applied first, on a pro rata basis, to amounts that
constitute deferred compensation within the meaning of Code Section 409A, and
the remaining reductions shall be applied, on a pro rata basis, to any other
remaining payments. All determination under this paragraph shall be made by a
nationally recognized accounting firm reasonably acceptable to both the Company
and the Eligible Executive and shall be final and binding on all parties. The
Company shall bear all costs in connection with making the determinations
necessary under this paragraph.

No Employment Agreement.

Nothing contained in this Plan shall be construed as a contract of employment
between the Company and any Executive, as a right of any Executive to be
continued in the employment of the Company, or as a limitation on the right of
the Company to discharge any of its Executives with or without Cause.
Furthermore, nothing contained in this Plan shall be construed as entitling any
terminated Executive to severance pay or other benefits hereunder unless that
Executive is eligible for participation in, and meets all requirements for,
specific severance benefits described in accordance with the terms of this Plan.

 

3



--------------------------------------------------------------------------------

Governing Law.

This Plan shall be subject to, and governed by, the laws of the Commonwealth of
Pennsylvania applicable to agreements made and to be performed entirely therein.

Tax Matters.

Payments and benefits under this Plan are intended to be exempt from the
provisions of Code Section 409A or, if not exempt, to comply with the
requirements of such section, and the Plan shall be construed and administered
in accordance with that intention. If an Eligible Executive is a “specified
employee” of the Company or any affiliate thereof (or any successor entity
thereto) within the meaning of Code Section 409A(a)(2)(B)(i) on the date of a
Covered Termination, then, to the extent necessary to avoid the imposition of
tax upon the Eligible Executive pursuant to the operation of Code Section 409A,
any salary continuation payments above (the “Salary Payments”) shall be delayed
until the date that is six months after the date of the Covered Termination
(such date, the “Delayed Payment Date”), and the Company shall (A) pay to the
Eligible Executive a lump sum amount equal to the sum of the Salary Payments
that otherwise would have been paid to the Eligible Executive on or before the
Delayed Payment Date, without any adjustment on account of such delay, and
(B) continue the Salary Payments in accordance with any applicable payment
schedules set forth for the balance of the period specified herein.
Notwithstanding the foregoing, (i) Salary Payments scheduled to be paid from the
date of a Covered Termination through March 15th of the calendar year following
such termination shall be paid to the maximum extent permitted pursuant to the
“short-term deferral” rule set forth in Treasury Regulation § 1.409A-1(b)(4);
(ii) Salary Payments scheduled to be paid that are not paid pursuant to the
preceding clause (i) shall be paid as scheduled to the maximum extent permitted
pursuant to an “involuntary separation from service” as permitted by Treasury
Regulation § 1.409A-1(b)(9)(iii), but in no event later than the last day of the
second taxable year following the taxable year of the Covered Termination; and
(iii) any Salary Payments that are not paid pursuant to either the preceding
clause (i) or the preceding clause (ii) shall be subject to delay, if necessary,
as provided in the previous sentence. Except to the extent that payments may be
delayed until the Delayed Payment Date, on the first regularly scheduled payroll
period following the effectiveness of the Release, the Company will pay the
Eligible Executive the Salary Payments the Eligible Executive would otherwise
have received under the Plan on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of the
Salary Payments being paid as otherwise provided herein. All payments provided
under this Plan are intended to constitute separate payments for purposes of
Treasury Regulation § 1.409A-2(b)(2). All payments hereunder are subject to
applicable withholding for federal, state and local taxes.

Definitions.

“Cause” shall have the meaning set forth in any individually negotiated and
signed employment contract or agreement in effect between the Company or a
Subsidiary and an Executive, or, if no such agreement is in effect, shall have
the meaning set forth in the Company’s 2010 Omnibus Equity Incentive Plan, as in
effect on the Effective Date. Notwithstanding the forgoing, for Non-U.S. Covered
Employees, the definition of “Cause” shall be deemed to be modified to the
extent that the definition (or an element thereof) is impermissible under
applicable law, to the minimum extent required to comply with any such law.

 

4



--------------------------------------------------------------------------------

“Change in Control” has the definition set forth in the Company’s 2010 Omnibus
Equity Incentive Plan as in effect on the Effective Date, provided and only if
such a transaction also qualifies as a change in control event within the
meaning of Code Section 409A(a)(2)(A)(v).

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, and
analogous provisions of state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Constructive Termination” means a voluntary termination of employment with the
Company resulting in a Separation by an Executive after one of the following is
undertaken following a Change in Control without the Executive’s written
consent: (i) a reduction by 10% or more of the Executive’s aggregate level of
base salary and target bonus (as compared to the level in effect immediately
prior to the Change in Control); (ii) for Tier 1 and Tier 2 Executives only, a
material diminution in the Executive’s authority, duties or responsibilities (as
compared to the authority, duties or responsibilities in effect immediately
prior to the Change in Control); (iii) the Company’s requirement that the
Executive relocate the principal location from which the Executive primarily
performs his or her services to a location more than 50 miles from the location
from which such service were performed immediately prior to the Change in
Control; (iv) a material breach by the Company of any of the material provisions
of an agreement with the Executive; or (v) a failure or refusal of any successor
company to assume the obligations of the Company under an agreement with the
Executive. A termination shall not be a Constructive Termination unless the
Executive gives the Company written notice of such condition within 90 days
after such condition first comes into existence and the Company fails to remedy
such condition within 30 days after receiving the Executive’s written notice.

“Covered Termination” means the occurrence within the twelve month period
commencing upon a Change in Control of either (x) an Involuntary Termination
Without Cause or (y) a Constructive Termination. Termination of employment of an
Eligible Executive due to death or disability shall not constitute a Covered
Termination unless a voluntary termination of employment by the Executive
immediately prior to the Executive’s death or disability would have qualified as
a Constructive Termination.

“Equity Awards” means stock options, stock appreciation rights, restricted
shares, stock units, or performance stock units granted under the Company’s
equity incentive plans.

“Involuntary Termination Without Cause” means an Eligible Executive’s
involuntary termination of employment by the Company resulting in a Separation
for a reason other than Cause or disability.

“Separation” means a “separation from service” with the Company within the
meaning of Treasury Regulation § 1.409A-1(h), without regard to any permissible
alternative definition thereunder.

 

5



--------------------------------------------------------------------------------

APPENDIX A

ADMINISTRATIVE RULES

The Administrative Rules set forth in this Appendix A shall govern the operation
of the Plan and shall constitute part of the Plan document for all purposes.

 

  1. Administration. The Plan shall be administered and interpreted by a
committee consisting of the Company’s General Counsel, Chief People Officer and
Chief Financial Officer (such committee, the “Administrator”) in the
Administrator’s reasonable, good faith discretion. Except as otherwise provided
in the Plan, the Administrator has the authority to act for the Company as to
any matter pertaining to the administration of the Plan; provided, however, that
this authority does not apply with respect to (a) the Company’s power to amend
or terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan; in each case the authority to take
such actions is held by the Board of Directors of the Company (the “Board”) or a
committee thereof. For Executives providing services in the United States, the
Administrator is the “named fiduciary” of the Plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and will be subject
to the fiduciary standards of ERISA when acting in such capacity.

 

  2. Selection of Participants. The Board (or a committee thereof) shall have
the sole and exclusive authority to determine the identity of the Executives who
are eligible for benefits under the Plan and individuals selected as eligible
for benefits under the Plan shall be identified on Exhibit 1 hereto. An
individual listed on Exhibit 1 may only be removed from such Exhibit by the
Board and such removal shall not be effective unless the individual has received
nine months prior notice. No individuals may be removed from Exhibit 1 upon or
following a Change in Control.

 

  3. Amendment and Termination. The Plan shall be in effect until terminated by
the Board or a committee thereof in accordance with this paragraph and the Board
or a committee thereof may amend the Plan subject to this paragraph. The Plan
may not be terminated or adversely amended (1) prior to the one-year anniversary
of the Effective Date; (2) at any time when the Company is party to an
agreement, the consummation of which will result in a Change in Control,
(3) within the one year period immediately following a Change in Control, and
(4) with respect to Executives outside the United States, to the extent
otherwise restricted by applicable law. In addition, if at the time of any
proposed termination of or amendment of or to the Plan there are any Eligible
Executives receiving benefits under the Plan or eligible to receive such
benefits with respect to a Separation that has previously occurred, then the
Plan will remain in effect without adverse amendment with respect to each such
Eligible Executive until all applicable payments and benefits have been paid or
provided. Except as set forth above in this paragraph (which provisions are not
subject to amendment), the Company reserves the right to terminate or amend the
Plan at any time.

 

  4. Calculation of Payments. Any amounts payable hereunder which are determined
by reference to an Eligible Executive’s salary or target bonus shall be
calculated without giving effect to any reduction in salary or target annual
bonus occurring on or following a Change in Control.

 

6



--------------------------------------------------------------------------------

  5. Claims Procedure. Any individual who believes he or she is entitled to any
payment under the Plan may submit a claim in writing to the Administrator. If
the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will also
describe any additional information needed to perfect the claim, an explanation
as to why such information is necessary and an explanation of the Plan’s claims
procedure and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on appeal, if applicable.
The denial notice will be provided within 90 days after the claim is received.
If special circumstances require an extension of time (up to 90 days), written
notice of the extension will be given within the initial 90-day period.

 

  6. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his
or her authorized representative) may apply in writing to the Administrator for
a review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review pertinent documents and to submit
issues and comments in writing. The Administrator will provide written notice of
his or her decision on review within 60 days after it receives a review request.
If additional time (up to 60 days) is needed to review the request, the claimant
(or representative) will be given written notice of the reason for the delay. If
the claimant’s appeal is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe the claimant’s right to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits. The notice will also include a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA, if applicable. No person may bring an action for any alleged wrongful
denial of Plan benefits in a court of law unless the claims procedures set forth
above are exhausted and a final determination is made by the Administrator. If a
person challenges a decision of the Administrator, a review by the court of law
will be limited to the facts, evidence and issues presented to the Administrator
during the claims procedure set forth above. Facts and evidence that become
known to an interested person after having exhausted the claims procedure must
be brought to the attention of the Administrator for reconsideration of the
claims determination. Issues not raised with the Administrator will be deemed
waived. Notwithstanding the forgoing, this paragraph and the preceding paragraph
shall be deemed to be modified to the extent necessary to comply with laws
governing claim procedures applicable to Executives outside the United States.

 

  7. Source of Payments. Payment due under the Plan will be paid in cash from
the general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

 

  8. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

 

7



--------------------------------------------------------------------------------

  9. Coverage Under ERISA. It is the intention of the Company that the Plan be a
welfare benefit plan, as defined in ERISA. This document constitutes both the
written instrument under which the Plan is maintained and the summary plan
description for the Plan.

 

  10. Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

 

  11. Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.

 

  12. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company by written agreement, by-laws, incorporation documents or state law.

 

  13. Additional Information.

 

Plan Name:    Qlik Technologies Inc. Amended and Restated Executive Severance
Plan Plan Sponsor:    Qlik Technologies Inc.    150 N. Radnor-Chester Road.,
Suite E-220    Radnor, PA 19087    Attn: General Counsel Identification Numbers:
   EIN: 20-1643718    PLAN: Plan Year:    Calendar year Plan Administrator:   
General Counsel (on behalf of committee of General Counsel, Chief People Officer
and Chief Financial Officer)    Qlik Technologies Inc.    150 N. Radnor-Chester
Road., Suite E-220    Radnor, PA 19087 Agent for Service of Legal Process:   
Qlik Technologies Inc.    150 N. Radnor-Chester Road., Suite E-220    Radnor, PA
19087    Attn: General Counsel

 

8